AO 72A
(Rev. 8/82)

 

Case 5:14-cr-00017-LGW-BWC Document 115 Filed 04/15/21 Page 1 of 2

In the Anited States District Court
For the Southern District of Georgia
Waycross Division

ALAN GUEST, :
Movant, : CIVIL ACTION NO.: 5:18-cv-18
V. : (Case No.: 5:14-cr-17)
UNITED STATES OF AMERICA, :
Respondent. *
ORDER

Presently before the Court is Movant Alan Guest’s (“Guest”)
Motion for Reconsideration of the Court’s March 23 and April 2,
2021 Orders. Dkt. No. 49. For the reasons which follow, the
Court DENIES Guest’s Motion. The Court’s Orders remain the
Orders of the Court, and this case remains CLOSED. Dkts. 45,
47, 48.

A motion for reconsideration, or a Federal Rule of Civil

Procedure 59(e) motion, is “an extraordinary remedy, to be

employed sparingly.” Smith ex rel. Smith v. Augusta-Richmond

 

County, No. CV 110-126, 2012 WL 1355575, at *1 (S.D. Ga. Apr.
18, 2012) (internal citation omitted). “A movant must set forth
facts or law of a strongly convincing nature to induce the court
to reverse its prior decision.” Id. (internal citation

omitted). “The only grounds for granting a Rule 59 motion are

 
AO 72A
(Rev. 8/82)

 

 

Case 5:14-cr-00017-LGW-BWC Document 115 Filed 04/15/21 Page 2 of 2

newly-discovered evidence or manifest errors of law or fact.”

Jacobs v. Tempur-Pedic Intern., Inc., 626 F.3d 1327, 1344 (llth

 

Cir. 2010) (quoting In re Kellogg, 197 F.3d 1116, 1119 (11th
Cir. 1999) (internal punctuation omitted)). “A Rule 59(e)
motion cannot be used to relitigate old matters, raise argument
or present evidence that could have been raised prior to the

entry of judgment.” Id. (quoting Michael Linet, Inc. v. Village

 

of Wellington, 408 F.3d 757, 763 (11th Cir. 2005) (alterations
omitted) ).

The Court discerns no reason to grant Guest’s Motion. He
fails to present any newly discovered evidence or to show this
Court’s previously entered Orders represent a manifest error of
law or fact. This Court addressed the grounds Guest raises in
this Motion and determined he did not set forth meritorious
claims for relief. In this Motion, Guest merely rehashes the
arguments he previously raised and which the Court has already
rejected. Accordingly, the Court DENIES Guest's Motion for
Reconsideration. The Court’s March 23 and April 2, 2021 Orders

remain the Orders of the Court, and this case remains CLOSED.

SO ORDERED, this IS day of fmt | , 2021.
¥ ) ) T

 

 

ONTTE
SOUTH

TATES DISTRICT COURT

q GODBEY WOOD, <a, Dae
N DISTRICT OF GEORGIA

 
